Judgment, Ssupreme Court, New York County (Budd Goodman, J.), rendered January 13, 1989, convicting defendant, after a *399jury trial, of assault in the second degree, petit larceny, and criminal tampering in the second degree, and sentencing him, as a second felony offender, to concurrent indeterminate prison terms of from 3 to 6 years on the assault count and one year on the other two counts, unanimously affirmed.
Defendant argues that he was denied a fair trial when on summation the prosecutor stated, inter alia, that the officers had no motive to lie. These remarks were either unpreserved for appellate review or were responsive to defendant’s summation. Furthermore, we find no abuse of discretion in sentencing defendant. Concur—Kupferman, J. P., Carro, Asch and Wallach, JJ.